LATTIMORE, Judge.
— Conviction for violating the liquor law; punishment, a fine of $100.00.
Appellant was charged with selling to J. M. Allison whisky *42in Brown County, Texas, the same being a dry area. Nothing in the complaint or information shows when and how, or in what manner Brown County became a dry area. The complaint and information are insufficient. See Whitmire v. State, 94 S. W. (2d) 742; Schmidt v. State, 94 S. W. (2d) 743.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.